Citation Nr: 1131267	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-08 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office 
in Newington, Connecticut


THE ISSUE

Entitlement to an initial compensable disability rating for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1998 to July 2002 and from February 2006 to August 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  


FINDING OF FACT

The Veteran's back disability is manifested by flexion of the thoracolumbar spine to no less than 90 degrees, painful motion, and intermittent debilitating muscle spasms.   


CONCLUSION OF LAW

The criteria for entitlement to a disability rating of 10 percent, but not higher, for a back disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5237 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The Board notes that there is no actual notice letter of record in the file.  However, of record is a July 2007 Notice Response form signed by the Veteran indicating that he was a member of the Benefits Delivery at Discharge program and that he was provided appropriate notice with respect to what the evidence must show, of the respective duties of VA and the claimant in obtaining evidence, and the other aspects of his claim.  Therefore, the Board finds that the Veteran was afforded adequate notice prior to the adjudication of his claim.  

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, VA Medical Center treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Back strain is to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A disability rating of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

A 20 percent disability rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

A 40 percent disability rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.   

A 50 percent disability rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

In August 2007, the Veteran was afforded a VA examination.  At that time, the Veteran reported that the initial injury to his back occurred in 2001 while he and three other servicemen were working with cables and all three men lost their grip and dropped the cable.  The Veteran's back injury was sustained when he tried to hold the cable on his own to prevent it from dropping.  He reported that since that time, he has experienced persistent back spasms that required medication and bed rest.  The Veteran reported that his most recent back spasm had occurred three days prior to the VA examination.  He reported that when he experienced a back spasm he had to stop whatever he was doing and lay flat on his back and that he could be "laid up" for 2-3 days.  He reported that he took a muscle relaxer for treatment when he experienced a back spasm.  He also reported that at times, the muscle relaxer would not work and he would also have to take an anti-inflammatory.  The Veteran reported that he currently experienced back pain, stiffness, and weakness.  He reported that the pain was a 10 out of 10 in intensity during a spasm.  He reported that sometimes the spasms were caused by lifting heavy objects, bending over, or just turning the wrong way too quickly.  When he was not having a spasm, the Veteran reported that he experienced constant back discomfort that was a 1-2 out of 10 in intensity.  The Veteran denied pain radiating into his arms and legs.  The Veteran reported that he had attended physical therapy, but that it actually made his back pain worse.  The Veteran denied using any sort of assistive device to walk.  

Upon physical examination, the Veteran was noted to ambulate without assistance.  There was no scoliosis, increased lordosis, or kyphosis noted.  There was no edema, pain, or crepitus in the cervical spine.  Cervical spine range of motion measurements were as follows: flexion to 45 degrees without pain or spasm, extension to 45 degrees without pain or spasm, right and left lateral flexion to 45 degrees each without pain or spasm, and right and left lateral rotation to 80 degrees each without pain or spasm.  The cervical spine was not painful on motion and the joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  There was no objective evidence of cervical spine spasms, weakness, or tenderness to palpation.  There was no postural abnormalities, fixed deformity, or abnormality of the cervical spine musculature.  There was no edema, crepitus, focal tenderness, or pain in the thoracolumbar spine.  Range of motion measurements for the thoracolumbar spine were as follows: flexion to 90 degrees without pain or spasm, extension to 30 degrees without pain or spasm, right and left lateral flexion to 30 degrees each without pain or spasm, and right and left lateral rotation to 30 degrees each without pain or spasm.  The thoracolumbar spine was not painful on motion and joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  There was no spasm, tenderness, or weakness noted.

The examiner diagnosed thoracic sprain with intermittent subjective muscle spasms that were debilitating.  The examiner reported that the spasms appeared to cause severe limitations in the Veteran's ability to function, but that it was difficult to determine the frequency of the spasms.  The examiner reported that during a spasm, the Veteran may not be able to twist or bend over or be able to move his neck depending on the severity of the spasm.  Additionally, the examiner noted that during a spasm the Veteran would experience guarding and elevation of his shoulders and he would be unable to lift his arms above his head.

In May 2009, the Veteran was afforded another VA examination.  At that time, the Veteran reported experiencing pain in the upper mid back and spasms that would radiate into the lower back.  The Veteran reported that he experienced small spasms daily, but that at times, the spasms would be so intense that he would need to stop what he was doing and lay down.  He reported that the "full blown" spasm could last for up to three days and that he would not be able to move during that time.  He also reported that during a spasm, the lateral range of motion of his head was severely limited.  The Veteran reported that he experienced daily pain that was sharp and throbbing in nature.  He reported that the pain was a 3 out of 10 in intensity on a daily basis, but that during a spasm, the pain would be a 10 out of 10 in intensity.  He reported that the spasms were precipitated by sitting for more than two hours, repetitive bending, repetitive squatting, and repetitive lifting.  He reported that during a spasm, his entire back would lock up.  He reported experiencing stiffness and weakness and that he would constantly "pop" his back and neck.  The Veteran reported that he was able to sit for approximately one hour at a time before he needed to get up and stretch.  He reported that he was able to stand comfortably for 30 minutes at a time so long as he shifted his weight from foot to foot.  The Veteran reported taking Flexeril, Motrin, and Naproxen for treatment of his back.  He reported daily use of a TENS unit while at work for approximately two hours to help control the pain.  The Veteran also reported that during a spasm he would experience a tingling sensation in his fingers.  The Veteran denied using any assistive devices and reported that he did not have difficulty with mobility unless he was having a spasm flare-up.  The Veteran reported that he could drive for an hour at a time before having to stop and move around, but that he could not drive at all during spasms.  

Upon physical examination the thoracolumbar spine, there was objective evidence of pain on motion.  There was no evidence of spasm, weakness, or tenderness.  Range of motion measurements for the thoracolumbar spine were as follows: flexion to 90 degrees, extension to 10 degrees, right lateral flexion to 35 degrees with pain, left lateral flexion to 30 degrees with pain, and right and left lateral rotation to 40 degrees each.  The examiner noted that the joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  Spinal contour was preserved and the Veteran walked with a normal gait.  There was no scoliosis, reversed lordosis, or abnormal kyphosis.  There were no postural deformities, fixed deformities, abnormality of the musculature, or unfavorable ankylosis of the thoracolumbar spine.  X-rays taken of the cervical, thoracic, and lumbar spines were unremarkable.  The examiner confirmed the diagnosis of thoracic strain with intermittent spasms. The examiner reported that the spasms reported by the Veteran would have a moderate effect on the Veteran's usual occupation and activities of daily living and that there would be a mild to moderate functional loss during spasms.

A review of the record shows that the Veteran receives sporadic treatment at the VA Medical Center.  It is noted in the treatment records that the Veteran has a back disability, but there are no range of motion measurements of record.

The Board finds that the Veteran is entitled to a 10 percent disability rating for the period on appeal.  In this regard, the Board notes that the Veteran has been diagnosed with thoracic strain with spasms.  Additionally, the Veteran's occurrences of back spasms are well documented by the VA examiners.  As the rating criteria states that a 10 percent will be warranted when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, the Board finds that the Veteran's reported spasms sufficiently satisfy the criteria for 10 percent disability rating for this period.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  

The Board has considered assigning a higher disability.  However, there is no evidence indicating that the Veteran experiences forward flexion of the thoracolumbar spine that is greater than 30 degrees, but not greater than 60 degrees; or that the combined range of motion of his thoracolumbar spine is not greater than 120 degrees; or that there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Consideration has been given to assigning a disability rating under Diagnostic Code 5243, for degenerative disc disease (DDD) based on incapacitating episodes rather than limitation of motion.  In this regard, the Board notes that there is no evidence of record indicating that the Veteran has DDD.  In fact, his X-rays were unremarkable.  Therefore, an evaluation based on such is not warranted at this time, and the Veteran is properly rated based on pain, spasms, and limitation of motion.

The Board has also considered whether a separate compensable rating for neurological impairment is warranted.  However, the Veteran has only complained of very mild neurological symptoms that would not be severe enough to warrant a separate compensable disability rating.  Therefore, the Board finds that a separate evaluation for a neurological impairment is not warranted for any portion of the rating period.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of the disability rating assigned in this decision.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.


ORDER

The Board having determined that the Veteran's back disability warrants a 10 percent disability rating, but not higher, for the entire period on appeal, the benefit sought on appeal is granted to this extent and is subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


